10

ll

12

14

15

16

17

18

19

20

21

22

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
METROPOLITAN LIFE INSURANCE Case No.: 2:18-cv-Ol778-APG-CWH
COMPANY, '
Order Directing Entry of Clerk’s Default
Plaintiff
[ECF No. 17]
v.

HSIAO l\/IEI CHl; ANNA HONDA A/K/A
ANNA CHl; SANDRA MERRILL A/IQA

SANDI l\/IERRILL A/K/A SANDRA CHl

A/K/A SANDI CHI; and TERRY CHl,

Defendants

 

 

 

 

Defendant Terry Chi filed a “l\/Iotion for Entry of Default Judgment for Failure to
Appear” against defendants Anna Honda and Sandra Merrill. ECF No. 17. However, the
proposed order attached to the motion is a form Default. ECF No. 17-1. A party cannot obtain a
Default Judgment unless a Default has been first entered. Fed. R. Civ. P. 55. Thus, l Wi11 treat
Chi’s motion as one seeking entry of a clerk’s default against Honda and Merrill.

Federal Rule of Civil Procedure 5 5(a) provides for the entry of default against a party
Who Was properly served but failed to plead or otherwise defend the case. The rule does not
specify Who may seek entry of default Therefore, nothing prohibits defendant Terry Chi from
applying for entry of default against the other defendants

Defendants Honda and Merrill Were properly served With process. ECF Nos. 10, 13, 17.
They have failed to file any pleadings or appearances in this case, and have not otherwise
defended themselves in this case. The deadline for them to do so has expired Thus, default

should be entered against them. Fed. R. Civ. P. 5 5(a).

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

IT IS THEREFORE ORDERED that defendant Terry Chi’s motion for entry of default
judgment (ECF No. 17) is GRANTED IN PART. The clerk of the court shall enter the default
of defendants Anna Honda a/k/a Anna Chi and Sandra Merrill a/k/a Sandi Merrill a/k/a Sandra
Chi a/k/a Sandi Chi.

DATED this 19th day of December, 2018.

L_,

 

ANDREW P. GoRDoN
UNITED sTATEs DIsTRICT JUDGE

 

